BiURCH, J.
(concurring specially). I do not think the contract sued upon is one made expressly for the benefit of a third person, by virtue of which such third person may maintain an action in his own name thereon at any time before the parties thereto rescind it, as provided by section 808, R. C. 1919. I am not unmindful of an apparent holding to the contrary by this court in Mundt v. Publishing Co., 42 S. D. 608-612, 176 N. W. 740; but that seems to have been thrown in as an additional reason for upholding plaintiff’s action after it was decided that he had a right of action by subrogation, and no authorities were cited supporting the latter reason. While I do not think plaintiffs may bring the action under section 808, I do think they may maintain an action in their own right by substitution or equitable subrogation, where one promises to pay a mortgage as a part of the purchase price. This right exists independent of statute. But as substituted parties they cannot enforce airy greater right than could Batteen for whom they are substituted. No sufficient proof of the performance of the contract by Batteen was made in this case, and I think for that reason the judgment should be affirmed.